 

Exhibit 10.3

 

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT

 

This Confidentiality, Non-Solicitation and Non-Compete Agreement (the
“Agreement”) dated this 26th day of August, 2020 is entered into by and between
Robert Blinstrub, (“Employee”) and XG Sciences, Inc., a Michigan corporation
(“Employer” and collectively with any entity that is wholly or partially owned
by the Employer or otherwise affiliated with the Employer, the “Company”).
Hereinafter, each of the Employee or the Company may be referred to as a “Party”
and together be referred to as the “Parties”.

 

RECITALS:

 

WHEREAS, the Parties have entered into that certain Employment Agreement, of
even date herewith, that creates an employment relationship between the Employer
and Employee (the “Employment Agreement”); and

 

WHEREAS, pursuant to the Employment Agreement, the Employee agreed to enter into
the Company’s Confidentiality, Non-Solicitation and Non-Compete Agreement; and

 

WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Employee enter
into this Agreement as part of the Employment Agreement; and

 

WHEREAS, the Employee desires to establish and maintain an employment
relationship with the Company and as part of such employment relationship
desires to enter into this Agreement with the Company; and

 

WHEREAS, the Employee acknowledges that the terms of the Employment Agreement
including, but not limited to the Company’s commitments to the Employee with
respect to base salary, fringe benefits and stock options are sufficient
consideration to the Employee for the entry into this Agreement.

 

WHEREAS, the Employee acknowledges that substantial cost and expense has been or
will be incurred by the Company in connection with the Employee’s employment by
the Company, and Employee’s employment will require the disclosure of certain
Company confidential and proprietary information, trade secrets and customer and
supplier relationships.

 

WHEREAS, the Employee has significant experience as a Chief Executive Officer,
which the Company believes will be of benefit in the continuing development of
the Company’s business.

 

WHEREAS, the Company has been involved in research, development, manufacture and
sale of graphene nanoplatelets as evidenced, in part, by its website and
numerous published scientific papers and patents relating to graphene
nanoplatelets and the production thereof.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.            Term. Employee agree(s) that the term of this Agreement is
effective upon the Employee’s first day of employment with the Company and,
except as otherwise set forth in Paragraph 8, shall survive and continue to be
in force and effect for four (4) years following the termination of any
employment relationship between the Parties (“Term”), whether termination is by
the Company with or without cause, or for any or no reason whatsoever, or by the
Employee unless an exception is specifically provided in certain situations in
any such Restrictive Covenants.

 

  EMPLOYEE’S INITIALS  1          

 

 

2.           Definitions.

 

a.       The term “Confidential Information” as used herein shall include
information, including a formula, pattern, compilation, program, device, method,
technique or process, or business practices that: (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
Confidential Information also includes, but is not limited to, files, letters,
memoranda, reports, records, computer disks or other computer storage medium,
data, models or any photographic or other tangible materials containing such
information, Customer lists and names and other information, Customer contracts,
other corporate contracts, computer programs, proprietary manufacturing
practices and technical information, strategies, sales, promotional or marketing
plans or strategies, programs, techniques, practices, any expansion plans
(including existing and entry into new geographic and/or product markets),
pricing information, product or service offering specifications or plans
thereof, business plans, financial information and other financial plans, data
pertaining to the Company’s operating performance, employee lists, salary
information, all information the Company receives from customers or other third
parties that is not generally known to the public or is subject to a
confidentiality agreement, training manuals, and other materials and business
information of a similar nature, including information about the Company itself
or any affiliated entity, which Employee acknowledges and agrees has been
compiled by the Company's expenditure of a great amount of time, money and
effort, and that contains detailed information that could not be created
independently from public sources. Further, all data, spreadsheets, reports,
records, know-how, verbal communication, proprietary and technical information
and/or other confidential materials of similar kind transmitted by the Company
to Employee or developed by the Employee on behalf of the Company as Work
Product (as defined in Paragraph 7) are expressly included within the definition
of “Confidential Information.” The Parties further agree that the fact the
Company may be seeking to complete a business transaction is “Confidential
Information” within the meaning of this Agreement, as well as all notes,
analysis, Work Product or other material derived from Confidential Information.
Nevertheless, Confidential Information shall not include any information of any
kind which (1) is in the possession of the Employee prior to the date of this
Agreement, as shown by the Employee’s files and records, or (2) prior or after
the time of disclosure becomes part of the public knowledge or literature, not
as a result of any violation of this Agreement, any violation of any similar
agreement with any other party or inaction or action of the receiving party, or
(3) is rightfully received from a third party without any obligation of
confidentiality; or (4) independently developed after termination without
reference to the Confidential Information or materials based thereon; or (5) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; or (6) is approved for release by the
non-disclosing party. It is the intent of the definition to include confidential
information related to the research, development, manufacture and sale of
graphene nanoplatelets which is not generally known to the public and to exclude
information with Employee otherwise has developed or obtained through his or her
education, experience, and work in the field of Finance and Business Management.

 

b.       The term “Customer” shall mean any person or entity which has purchased
or ordered goods, products or services from the Company and/or entered into any
contract for products or services with the Company within the two (2) years
immediately preceding the termination of the Employee’s employment with the
Company.

 

c.        The term “Prospective Customer” shall mean any person or entity which
has evidenced an intention to order products or services with the Company within
one year immediately preceding the termination of the Employee’s employment with
the Company.

 

d.       The term “Restricted Area” shall include any geographical location
anywhere in the United States as well as those countries listed on Exhibit A
attached hereto. If the Restricted Area specified in this Agreement should be
judged unreasonable in any proceeding, then the Restricted Area shall be reduced
so that the restrictions may be enforced as is judged to be reasonable.

 

  EMPLOYEE’S INITIALS  2          

 

 

e.       The phrase “directly or indirectly” shall include the Employee either
on his or her own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, or a stockholder of 5% or more of the voting
shares of an entity in the Business of Company.

 

f.       The term “Business” shall mean the business of researching, developing,
manufacturing, or selling graphene nanoplatelets and value-added products
developed, manufactured or sold by the Company which contain graphene
nanoplatelets.

 

3.Duty of Confidentiality.

 

a.       All Confidential Information is considered highly sensitive and
strictly confidential. The Employee agrees that at all times during the Term of
this Agreement and after the termination of employment with the Company for as
long as such information remains non-public information, the Employee shall (i)
hold in confidence and refrain from disclosing to any other party all
Confidential Information, whether written or oral, tangible or intangible,
concerning the Company and its business and operations unless such disclosure is
accompanied by a non-disclosure agreement executed by the Company with the party
to whom such Confidential Information is provided, (ii) use the Confidential
Information solely in connection with his or her employment with the Company and
for no other purpose, (iii) take all reasonable precautions necessary to ensure
that the Confidential Information shall not be, or be permitted to be, shown,
copied or disclosed to third parties, without the prior written consent of the
Company, (iv) observe all security policies implemented by the Company from time
to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement. Employee agrees that protection of
the Company’s Confidential Information constitutes a legitimate business
interest justifying the restrictive covenants contained herein. Employee further
agrees that the restrictive covenants contained herein are reasonably necessary
to protect the Company’s legitimate business interest in preserving its
Confidential Information

 

b.       In the event that the Employee is ordered to disclose any Confidential
Information, whether in a legal or regulatory proceeding or otherwise, such
disclosure shall be limited to the narrowest disclosure, as practically as
possible, so required and, except to the extent prohibited by law, Employee
shall give the Company at least two (2) weeks’ notice, if practicable, of the
basis for any such compelled disclosure of Confidential Information and shall
reasonably cooperate with the Company in limiting disclosure and obtaining
suitable confidentiality protections.

 

c.       Employee acknowledge(s) that this "Confidential Information" is of
value to the Company by providing it with a competitive advantage over their
competitors, is not generally known to competitors of the Company, and is not
intended by the Company for general dissemination. Employee acknowledges that
this "Confidential Information" derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy. Therefore, the Parties agree that all "Confidential Information"
under this Agreement constitutes “Trade Secrets” under Section 445.1902 of the
Michigan Statutes.

 

  EMPLOYEE’S INITIALS  3          

 

 

d.       Notice of Immunity under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement, Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that: (a) is made: (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. Notwithstanding any other provision of this
Agreement, if Employee files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Employee may disclose the Company’s
trade secrets to Employee’s attorney and use the trade secret information in the
court proceeding if Employee: (x) files any document containing the trade secret
under seal; and (y) does not disclose the trade secret, except pursuant to court
order.

 

4.            Limited Right of Disclosure. Except as otherwise permitted by this
Agreement, Employee shall limit disclosure of pertinent Confidential Information
to Employee’s attorney, if any (“Representative(s)”), for the sole purpose of
evaluating Employee’s relationship with the Company. Paragraph 3 of this
Agreement shall bind all such Representative(s).

 

5.            Return of Company Property and Confidential Materials. All
tangible property, including cell phones, laptop computers and other Company
purchased property, as well as all Confidential Information, Customer and
Prospective Customer information and property, provided to Employee is the
exclusive property of the Company and must be returned to the Company in
accordance with the instructions of the Company either upon termination of the
Employee’s employment or at such other time as is requested by the Company.
Employee agree(s) that upon termination of employment for any or no reason
whatsoever Employee shall return all copies, in whatever form or media,
including hard copies and electronic copies, of Confidential Information to the
Company, and Employee shall delete any copy of the Confidential Information on
any computer file or database maintained by Employee and shall certify in
writing that he/she has done so. In addition to returning all Confidential
Information to the Company as described above, Employee will destroy any
analysis, notes, work product or other materials relating to or derived from the
Confidential Information.

 

6.            Agreement Not to Circumvent. Employee agrees not to pursue any
transaction or business relationship that is directly competitive to the
Business of the Company that makes use of any Confidential Information during
the Term of this Agreement, other than through the Company or on behalf of the
Company. It is further understood and agreed that, after the Employee’s
employment with the Company has been terminated, the Employee will direct all
communications and requests from any third parties regarding Confidential
Information or Business opportunities which use Confidential Information through
the Company’s then chief executive officer or president. Employee acknowledges
that any violation of this covenant may subject Employee to the remedies
identified in Paragraph 9 in addition to any other available remedies.

 

7.            Title to Work Product. Employee agrees that all work products
(including strategies, manufacturing processes, products and planned products
for competing in the graphene industry, technical materials and diagrams,
computer programs, financial plans and other written materials, websites,
presentation materials, course materials, advertising campaigns, slogans,
videos, pictures and other materials) created or developed by the Employee for
the Company during the term of the Employee’s employment with the Company or any
successor to the Company until the date of termination of the Employee
(collectively, the “Work Product”), shall be considered a work made for hire and
that the Company shall be the sole owner of all rights, including copyright, in
and to the Work Product.

 

If the Work Product, or any part thereof, does not qualify as a work made for
hire, the Employee agrees to assign, and hereby assigns, to the Company for the
full term of the copyright and all extensions thereof all of its right, title
and interest in and to the Work Product. All discoveries, inventions,
innovations, works of authorship, computer programs, improvements and ideas,
whether or not patentable or copyrightable or otherwise protectable, conceived,
completed, reduced to practice or otherwise produced by the Employee in the
course of his or her services to the Company in connection with or in any way
relating to the Business of the Company or capable of being used or adapted for
use therein or in connection therewith shall forthwith be disclosed to the
Company and shall belong to and be the absolute property of the Company unless
assigned by the Company to another entity.

 

  EMPLOYEE’S INITIALS  4          

 

 

 

Employee hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or work performed under the terms of this Agreement or
the Employment Agreement. Employee, if and whenever required to do so (whether
during or after the termination of his or her employment), shall at the expense
of the Company apply or join in applying for copyrights, patents or trademarks
or other equivalent protection in the United States or in other parts of the
world for any such discovery, invention, innovation, work of authorship,
computer program, improvement, and idea as aforesaid and execute, deliver and
perform all instruments and things necessary for vesting such patents,
trademarks, copyrights or equivalent protections when obtained and all right,
title and interest to and in the same in the Company absolutely and as sole
beneficial owner, unless assigned by the Company to another entity.
Notwithstanding the foregoing, work product conceived by the Employee, which is
not related to the Business of the Company, will remain the property of the
Employee.

 

8.            Restrictive Covenant. The Company and its affiliated entities are
engaged in the Business of researching, developing, manufacturing, and selling
graphene nanoplatelets and value-added products which contain graphene
nanoplatelets. The covenants contained in this Paragraph 8 (the “Restrictive
Covenants”) are given and made by Employee to induce the Company to employ
Employee under the terms of the Employment Agreement, and Employee acknowledges
sufficiency of consideration for these Restrictive Covenants. Employee expressly
covenants and agrees that, during the Restrictive Period (as defined below),
he/she will abide by the following restrictive covenants unless an exception is
specifically provided, in writing signed by Company, in certain situations in
such Restrictive Covenants.

 

a.Non-Solicitation. Employee agrees and acknowledges that, during the
Restrictive Period, he/she will not, directly or indirectly, in one or a series
of transactions, as an individual or as a partner, joint venturer, employee,
agent, salesperson, contractor, officer, director or otherwise, for the benefit
of himself or herself or any other person, partnership, firm, corporation,
association or other legal entity:

 

(i)solicit or induce, or attempt to solicit or induce, any Customer or
Prospective Customer of the Company to patronize or do business with any other
company (or business) that is in the Business conducted by the Company in the
Restricted Area; or

 

(ii)request or advise any Customer, supplier or vendor, or any Prospective
Customer, prospective supplier or prospective vendor, of the Company, who was a
Customer, Prospective Customer, supplier, prospective supplier, vendor or
prospective vendor within one (1) year immediately preceding the termination of
the Employee’s employment with the Company, to withdraw, curtail, cancel or
refrain from doing business with the Company in any capacity related to the
Business; or

 

(iii)manage, operate, be connected with, employed by, or on behalf of, in any
manner, any Customer, or Prospective Customer, of the Company in any capacity
related to the Business, either myself or on behalf of any other entity that may
employ, engage or associate with me in any fashion.

 

  EMPLOYEE’S INITIALS  5          

 

 

(iv)sell goods related to the Business to, or perform services related to the
Business for, or on behalf of, in any manner, any Customer, or Prospective
Customer, of the Company either myself or on behalf of any other entity that may
employ, engage or associate with me in any fashion.

 

(v)recruit, solicit or otherwise induce any proprietor, partner, stockholder,
lender, director, officer, sales agent, joint venturer, investor, lessor,
supplier, Customer, agent, representative, or any other person which has an
agency or business relationship with the Company or any affiliated entity to
discontinue, reduce or detrimentally modify such agency or business relationship
with the Company.

 

(vi)employ, recruit or solicit, or attempt to employ, recruit or solicit, for
employment any person or agent who is then (or was at any time within twelve
(12) months prior to the date Employee or any entity related to Employee seeks
to employ such person) employed or retained by the Company. Notwithstanding the
forgoing, (A) to the extent the Employee works for a firm or corporation after
his or her termination from the Company and he or she does not have any personal
knowledge and/or control over the solicitation of or the employment of a Company
employee or agent, then this provision shall not be enforceable as it relates to
that employee or agent, and (B) nothing contained herein shall prevent Employee
or his affiliates from employing any person who, without any encouragement,
direction, or communication by Employee or his affiliates, responds to a general
media advertisement or non-directed search inquiry (including the use of
employment agencies provided no direction was given to target an employee of the
Company).

 

b.Non-Competition. Employee agrees and acknowledges that, during the Restrictive
Period, he or she will not, directly or indirectly, for himself , or on behalf
of others, as an individual on Employee's own account, or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for him/herself or any other person, partnership, firm, corporation, association
or other legal entity, enter into, engage in, accept employment from, or provide
any services to, or for, any business that is in the Business of the Company, or
engage in any activity that is competitive with the Company in the Business and
in the Restricted Area. The parties agree that this non-competition provision is
intended to cover situations where a future business opportunity in which the
Employee is engaged or a future employer of the Employee is selling the same or
similar products and services in a Business which may compete with the Company’s
products and services to Customers and Prospective Customers of the Company in
the Restricted Area. This provision shall not cover future business
opportunities or employers of the Employee that sell different types of products
or services in the Restricted Area so long as such future business opportunities
or employers are not in the Business of the Company or if the Employee is not
involved in the activities of the future employer or related to the Business of
the Company. This provision is not intended to prohibit Employee from returning
to employment in the field of marketing and general management, especially in
thermosets and composites. It is intended to prohibit Employee from accepting
employment in a business that directly competes with Business of the Company.

 

c.Restrictive Period. As used in this Agreement, “Restrictive Period” means the
period of Employee’s employment and for a period of two (2) years following
termination of such employment for any reason, provided that any such
Restrictive Period shall automatically and immediately terminate upon any
dissolution, liquidation or voluntary or involuntary case seeking the
dissolution, liquidation or reorganization of the Company under the bankruptcy
or other similar laws are any similar proceeding seeking the appointment of a
receiver or similar official for the Company or to take possession of all or a
substantial portion of its property or to operate all or a substantial portion
of its business.

 

  EMPLOYEE’S INITIALS  6          

 

 

9.Acknowledgements of Employee.

 

a.The Employee understands and acknowledges that any violation of this Agreement
shall constitute a material breach of this Agreement and the Employment
Agreement, and it may cause irreparable harm and possible loss to the Company
for which monetary damages may be an insufficient remedy. Therefore, the Parties
agree that in addition to any other remedies available, the Company will be
entitled to the relief identified in Paragraph 10 below.

 

b.The Restrictive Covenants shall be construed as agreements independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Employee against the Company shall not constitute a defense to the
enforcement of these Restrictive Covenants.

 

c.Employee agrees that the Restrictive Covenants are reasonably necessary to
protect the legitimate business interests of the Company.

 

d.Employee agrees that this Agreement may be enforced by the Company’s successor
in interest by way of merger, business combination or consolidation where a
majority of the surviving entity is not owned by Company’s shareholders who
owned a majority of the Company’s voting shares prior to such transaction and
Employee acknowledges and agrees that successors are intended beneficiaries of
this Agreement.

 

e.Employee agrees that if any portion of the Restrictive Covenants is held by a
court of competent jurisdiction to be unreasonable, arbitrary or against public
policy for any reason, such shall be modified accordingly as to time, geographic
area and line of business so as to be enforceable to the fullest extent possible
as to time, area and line of business.

 

f.Employee acknowledges that any violations of the Agreement will be a material
breach of this Agreement and may subject the Employee, and/or any individual(s),
partnership, corporation, joint venture or other type of business with whom the
Employee is then affiliated or employed, to monetary and other damages.

 

g.Employee agrees that any failure of the Company to enforce the Restrictive
Covenants against any other employee, for any reason, shall not constitute a
defense to enforcement of the Restrictive Covenants against the Employee.

 

10.         Specific Performance; Injunction. The Parties agree and acknowledge
that the restrictions contained in Paragraphs 1-8 are reasonable in scope and
duration and are necessary to protect the Company. If any provision of
Paragraphs 1-8 as applied to any party or to any circumstance is judged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the court making such determination shall have the power to reduce the
duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.

 

Any unauthorized use or disclosure of Confidential Information in violation of
Paragraphs 2-7 above or violation of the Restrictive Covenant in Paragraph 8
shall constitute a material breach of this Agreement and may cause irreparable
harm and potential loss to the Company for which monetary damages may be an
insufficient remedy. Therefore, in addition to any other remedy available, the
Company will be entitled to all available civil remedies, including:

 

  EMPLOYEE’S INITIALS  7          

 

 

a.Temporary and permanent injunctive relief, without the necessity of posting a
bond, restraining Employee or Representatives and any other person, partnership,
firm, corporation, association or other legal entity acting in concert with
Employee from any actual or threatened unauthorized disclosure or use of
Confidential Information, in whole or in part, or from rendering any service to
any other person, partnership, firm, corporation, association or other legal
entity to whom such Confidential Information in whole or in part, has been
disclosed or used or is threatened to be disclosed or used; and

 

b.Temporary and permanent injunctive relief, without the necessity of posting a
bond, restraining the Employee from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
8, supra, and restricting third parties from aiding and abetting any violations
of the Restrictive Covenant; and

 

c.Compensatory damages, including actual loss from misappropriation and unjust
enrichment, and any and all legal fees, including without limitation, all
attorneys’ fees, court costs, and any other related fees and/or costs incurred
by the Company in enforcing this Agreement.

 

Notwithstanding the forgoing, the Company acknowledges and agrees that the
Employee will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraph 10c above, unless and until a court
of competent jurisdiction has determined that the Company or any successor is
entitled to such recovery.

 

Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other legal or equitable remedies available to it for actual or
threatened breach of the provisions of Paragraphs 1 – 8 of this Agreement, and
the existence of any claim or cause of action by Employee against the Company
shall not constitute a defense to the enforcement by the Company of any of the
provisions of this Agreement. The Company and its affiliates have fully
performed all obligations entitling it to the covenants of Paragraphs 1 – 8 of
this Agreement and therefore such prohibitions are not executory or otherwise
subject to rejection under the bankruptcy code.

 

11.          Duty to Disclose Agreement and to Report New Employer. Employee
acknowledges that the Company has a legitimate business purpose in the
protection of its Confidential Information. Employee also recognizes and agrees
that the Company has the right to such information as is reasonably necessary to
inform the Company whether the terms of this Agreement are being complied with.
Accordingly, Employee agrees that Employee will promptly notify any new employer
of his or her obligations contained here. Employee also will provide the Company
with the identity of his or her new employer(s) and a description of the
services being provided by him/her in sufficient detail to allow the Company to
reasonably determine whether such activities fall within the scope of activities
prohibited by the provisions of this Agreement

 

12.          Representations as to Prior or Other Agreements. Employee
represents and warrants that he/she is able to perform the contemplated duties
of employment without being in breach of confidentiality agreements or
disclosing proprietary information of any third party, and that no proprietary
information of any third party shall be disclosed to the Company. Employee
further represents and warrants that he/she is not prohibited from entering into
this Agreement or performing services under it by any non-competition,
non-solicitation, anti-piracy agreement, relationship agreement, or any other
restrictions. Employee agrees to indemnify and hold the Company harmless from
all claims or causes of action by any person or entity against the Company
arising out of any alleged breach by Employee of any such agreement or any other
restrictions inconsistent with the foregoing representations.

 

13.          Company Use of Employee Name, Image and Voice. The Company may use
and publish Employee’s name and picture, including audio or video tape
recordings, for purposes relating to its business without a specific release
from Employee.

 

  EMPLOYEE’S INITIALS  8          

 

 

14.          Termination. Employee agrees to bring any claims that he/she may
have against the Company within one hundred eighty (180) days of the day that
Employee knew, or should have known, of the facts giving rise to the cause of
action and waives any longer, but not shorter, statutory or other limitations
periods. This includes, but is not limited to, the initial filing of a charge
with the Equal Employment Opportunity Commission and/or state equivalent civil
rights agency. However, Employee understands that he/she will thereafter have
the right to pursue any claim in the manner prescribed in any right to sue
letter that is issued by an agency.

 

15.           Nondisparagement. Employee shall not make any disparaging or
defamatory comments about the Company, whether true or not, except to comply
with any summons, court order or subpoena. Company shall not make any
disparaging or defamatory comments about the Company, whether true or not,
except to comply with any summons, court order or subpoena. However, nothing in
this Paragraph 15 shall prohibit any party from testifying truthfully in any
proceeding or providing truthful information as legally required to provide such
information in connection with this Agreement or otherwise.

 

16.           Waiver of Jury Trial. THE COMPANY AND EMPLOYEE EACH WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED IN CONNECTION HEREWITH OR HEREAFTER OR RELATED IN ANY FASHION TO
EMPLOYEE’S EMPLOYMENT WITH COMPANY.

 

17.          Governing Law, Venue and Personal Jurisdiction. This Agreement
shall be governed by, construed and enforced in accordance with the laws of
state of Michigan without regard to any statutory or common-law provision
pertaining to conflicts of laws. The parties agree that courts of competent
jurisdiction in Ingham County, Michigan and the United States District Court for
the Western District of Michigan shall have concurrent jurisdiction for purposes
of entering temporary, preliminary and permanent injunctive relief and with
regard to any action arising out of any breach or alleged breach of this
Agreement. Employee waives personal service of any and all process upon Employee
and consents that all such service of process may be made by certified or
registered mail directed to Employee at the address stated in the signature
section of this Agreement, with service so made deemed to be completed upon
actual receipt thereof. Employee waives any objection to jurisdiction and venue
of any action instituted against Employee as provided herein and agrees not to
assert any defense based on lack of jurisdiction or venue. Employee further
agrees that any action arising out of this Agreement or the relationship between
the parties established herein shall be brought only in courts of competent
jurisdiction in Ingham County, Michigan or the United States District Court for
the Western District of Michigan.

 

18.          Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors, permitted
assigns and, in the case of Employee, heirs, executors, and/or personal
representatives. The Company may freely assign or transfer this Agreement to an
affiliated company or to a successor following a merger, consolidation, sale of
assets, or other business transaction. Executive may not assign, delegate or
otherwise transfer any of Executive’s rights, interests or obligations in this
Agreement without the prior written approval of the Company.

 

19.          Entire Agreement. This Agreement is the entire agreement of the
Parties with regard to the matters addressed herein, and supersedes all prior
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the signatories in connection with the subject
matter of this Agreement, except however, that this Agreement shall be read in
pari materia with the Employment Agreement executed by Employee. This Agreement
may be modified only by written instrument which is signed by the Company and
Employee and which describes such modification.

 

  EMPLOYEE’S INITIALS  9          

 

 

20.           Severability. In case any one or more provisions contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.

 

21.           Waiver. The waiver by the Company of a breach or threatened breach
of this Agreement by Employee cannot be construed as a waiver of any subsequent
breach by Employee unless such waiver so provides by its terms. The refusal or
failure of the Company to enforce any specific restrictive covenant in this
Agreement against Employee, or any other person for any reason, shall not
constitute a defense to the enforcement by the Company of any other restrictive
covenant provision set forth in this Agreement.

 

22.          Consideration. Employee acknowledges and agrees that the execution
by the Company of the Employment Agreement with the Employee constitutes full,
adequate and sufficient consideration to Employee for the covenants of Employee
under this Agreement.

 

23.           Notices. All notices required by this Agreement shall be in
writing, shall be personally delivered or sent by U.S. Registered or Certified
Mail, return receipt requested, and shall be addressed to the signatories at the
addresses shown on the signature page of this Agreement.

 

24.           Acknowledgements. Employee acknowledge(s) that he or she has
reviewed this Agreement prior to signing it, that he or she knows and
understands the contents, purposes and effect of this Agreement, and that he or
she has been given a signed copy of this Agreement for his or her records.
Employee further acknowledges and agrees that he or she has entered into this
Agreement freely, without any duress or coercion.

 

25.          Captions. Captions to paragraphs and sections of this Agreement
have been included solely for the sake of convenient reference and are entirely
without substantive effect.

 

26.         Counterparts. This Agreement may be executed in counterparts, by
facsimile or Adobe Acrobat pdf file each of which shall be deemed an original
for all intents and purposes.

 

[Signatures Appear on the Following Page]

 

  EMPLOYEE’S INITIALS  10          

 

 

IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.



 

By: /s/ Robert Blinstrub 8/26/20       Employee Signature Date    

 

Employee Name: Robert Blinstrub         Employee Address:    

 

XG Sciences, Inc.

3101 Grand Oak Drive

Lansing, MI 48911

 

By: /s/Steven C. Jones 8/26/20       Date           Name: Steven C. Jones      
      Title: Authorized Representative    

 

  EMPLOYEE’S INITIALS  11          

 

 

EXHIBIT A

Countries Covered Under Definition of Restricted Area in Section 2(d)

 

The following list of countries is deemed to include any dependent territories
or other areas recognized as a constituent country or municipality of each of
the countries listed

 

Asia

Bahrain

Brunei

China (including Hong Kong & Taiwan)

Cyprus

Georgia

India

Indonesia

Israel

Japan

Kuwait

Malaysia

 

Oman

Philippines

Qatar

Russia

Saudi Arabia

Singapore

South Korea

Thailand

Turkey

United Arab Emirates

Vietnam

   

Europe

Austria

Belgium

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Germany

Greece

Hungary

Iceland

Ireland

Italy

 

Latvia

Lithuania

Luxembourg

Malta

Monaco

Montenegro

Netherlands

Poland

Portugal

Romania

Slovakia

Slovenia

Spain

Sweden

United Kingdom

 

 

 

South America

Argentina

Brazil

Chile

Columbia

Ecuador

 

Paraguay

Peru

Uruguay

Venezuela

 

  EMPLOYEE’S INITIALS  12          

 

 

North America, Central America & Caribbean

Antigua & Barbuda

Bahamas

Barbados

Belize

Canada

Costa Rica

Dominica

Dominican Republic

El Salvador

Grenada

Guatemala

 

Honduras

Jamaica

Mexico

Nicaragua

Panama

Saint Kitts & Nevis

Saint Lucia

Saint Vincent and the Grenadines

Trinidad and Tobago

United States of America

 

   

Africa

Canary Islands

Egypt

Morocco

South Africa

     

Oceania

Australia

New Zealand

 

 

  EMPLOYEE’S INITIALS  13          

 